EXHIBIT 10.1

Engagement Agreement
for Consulting Services


This Engagement Agreement dated February 14, 2012 is between New Leaf Brands,
Inc. ("NLEF" or “Company”) One De Wolfe Road, Old Tappan, NJ  07675, and
Fuselier and Co., Inc., or assigns, with its principal offices at 130 Federal
Road, Suite 33, Danbury, Connecticut  06801 ("Consultant").


Company and Consultant agree as follows:


1.
Scope of Services:



(a) NLEF shall engage Consultant to assist with the strategic management of the
Company (the “Consulting”), including support for its current operations and its
future growth.


(b) Consultant shall, in connection with this Agreement, conduct its due
diligence with respect to the financial condition of NLEF and shall, together
with Company’s management, prepare current and pro forma financial forecast and
a detailed strategic growth plan. Consultant’s information material shall
include the development of an Executive Summary and a Strategic Growth Plan.
 



(c) Consultant shall, at the request of Company, be available for all meetings,
conference calls, acquisition reviews and due diligence, negotiations with
lenders and prospective investors.  Consultant shall be available to respond to
inquiries and review marketing information, financing material or any other
aspect of the Company’s capitalization with prospective investors, parties or
partners.


(d) Consultant shall perform on a periodic basis the following functions, but
nothing herein shall be interpreted as an appointment of Consultant or its
independent contractors or employees as directors of NLEF, nor shall Consultant
have such involvement in the management of NLEF as to bring Consultant within
the definition of “control person” under the federal securities laws:


a.  
Review of the Organization and Structure of the Company – a quarterly review and
description of the corporate structure of the Company and its affiliates
including any diagrams or charts including a list of the officers and directors
of the Company and a brief description of their duties.



b.  
Assets and Operations of the Company - Prior to the end of each reporting
period, Consultant will review the Company’s financial position, and, together
with the Company’s auditors, assist in gathering information for the Company’s
financial statements with notes, and the latest interim financial statements
since the end of the last fiscal year and product sales and cost of sales
analysis as requested by the Company.

 
 
1

--------------------------------------------------------------------------------

 
 
c.  
Intellectual Property - Consultant will work with Company to prepare a list all
patents, trademarks, trade names, service marks and copyrights owned or used by
the Company, all applications therefore and copies thereof, search reports
related thereto and information about any liens or other restrictions and
agreements on or related thereto (quarterly) as requested by the Company.



d.  
Reports -  Consultant will assist Company with the preparation of descriptions
or reports of the Company as requested by the Company, including any brochures
used in soliciting business or advertising.  Consultant will assist with the
preparation of overviews of market reports, analyses, articles, studies,
appendices or other reports that may be needed and requested by the Company.



e.  
Environmental Matters – Should Company maintain a production facility or
warehouse, Consultant will assist with compilation of information about
environmental matters relating to audits and site assessments, complaints,
lawsuits, or claims that are readily known to the Company as requested by the
Company. Consultant will assist Company with the review and compilation of any
written analyses conducted by the Company or an outside consultant relating to
future environmental activities (i.e., upgrades to control equipment,
improvements in waste disposal practices, materials substitution) for which
expenditure of funds greater than $10,000 is either certain or reasonably
anticipated within the next five years and an estimate of the costs associated
with such activities as requested by the Company.



f.  
Employment Practices -  Consultant will assist Company with review of and
preparation of employment contracts, consulting agreements, severance
agreements, independent contractor agreements, non-disclosure agreements and
non-compete agreements relating to any employees of the Company as requested by
the Company.

 
2.  
Engagement Fee:  During the term of this Agreement, NLEF shall pay Consultant an
Engagement Fee as set forth in Exhibit A which will be earned as described in
such Exhibit. Such payments represent fees relating to assisting in the
operation of the Company, gathering of due diligence, preparation of marketing
information and financing materials, introduction to sources, preliminary
transaction discussions and other related activities.



3.  
Payment of Fees to Consultant.  The Company agrees that all fees due to
Consultant will be paid as set forth in Exhibit A or within 15 days following
receipt of Consultant’s invoice for Services for the month, or other relevant
time period, in which the Services were performed and compensation earned.

 
 
2

--------------------------------------------------------------------------------

 
 
4.  
Expenses:  Company shall reimburse Consultant for its approved out-of-pocket
expenses (“Reimbursable Expenses”) and Consultant will provide appropriate
documentation of these expenses.



5.  
Intentionally left blank.

 
6.  
 The term of this Agreement shall commence on February 14, 2012 and shall remain
in effect for a period of two years, with automatic one hundred eighty day
extension, provided that neither party has provided written notice ninety days
prior to the anniversary of the agreement.  All rights and obligations hereunder
shall be terminated upon the expiration of this Agreement, provided that (a)
termination of this Agreement shall not affect the provisions of paragraphs 2
and 3 in respect of payment of fees and (b) all parties hereto shall continue to
be bound by the terms of the confidentiality and exclusivity provisions of this
Agreement even after the expiration of the term of this Agreement.

 
7.
Confidentiality: Each of the parties hereto (the “Recipient Party”) will from
time to time receive certain trade secrets and confidential information
("Confidential Information") from each other and unaffiliated third parties
(including prospective investor(s)) and their respective representatives,
employees and agents (the "Disclosing Party").  The Recipient Party agrees not
to use (except in connection with the performance of its duties hereunder) or
disclose at any time (except to the Recipient Party's employees and agents who
require the same for the purposes hereof and who are bound to the Recipient
Party by like obligations as to confidentiality and use restrictions as
contained in this Agreement) Confidential Information provided to it by the
Disclosing Party or its agents and advisors.  Confidential Information shall
include, without limitation, computer models and databases, lists of contacts
and any other information identified in advance by the Disclosing Party as
confidential. Confidential Information shall not include any information that
(i) was in the public domain prior to disclosure, or (ii) is independently
developed, or (iii) is received from a third party with no breach of a duty owed
hereunder.  The Recipient Party agrees not to disclose or to use in a
competitive manner Confidential Information for a period of the greater of two
years following the termination of this Agreement or the term of any
confidentiality agreement governing such Confidential Information.



8.
Entire Agreement: This represents the entire agreement between NLEF and
Consultant with respect to the subject matter hereof, superseding all previous
oral or written communications, representations, understandings or agreements
relating to this subject.  This Agreement may be modified only by a duly
authorized party and executed in writing signed by the parties hereto.



9.
Notices:  Any notice provided under this Agreement shall be in writing and shall
be deemed to have been effectively given (i) upon receipt when delivered
personally, (ii) two business days after sending when sent by a commercial
express delivery service (such as Federal Express or USPS Express Mail)
providing a delivery confirmation, or (iii) 5 business days after depositing
with the post office a notice sent by certified mail, return receipt requested,
to the addresses noted in the preamble to this contract or any updated address
provided by either party for notices.

 
 
3

--------------------------------------------------------------------------------

 


10.
Independent Contractor and Withholding: At all times, the Consultant will be an
independent contractor, and as such, will not have the authority to bind
Company.  Consultant will not act as an agent nor shall Consultant be deemed to
be an employee of Company for the purposes of any employee benefits, or
otherwise.  Consultant recognizes that no amount will be withheld from its
compensation for payment of any federal, state or local taxes and that
Consultant therefore has sole responsibility to pay such taxes, if any, and file
such returns as shall be required by applicable laws and taxes, if any.
Consultant agrees to defend, indemnify and hold Company harmless from any and
all claims made by any entity on account of an alleged failure by Consultant to
satisfy any such tax or withholding obligations.   Consultant shall not enter
into any agreements or incur any obligations on behalf of Company except as
presented and approved by Company’s Board.



11.
Assignment: This Agreement may be assigned to an entity that is not
substantially owned or managed by Consultant or its Principal.   Company may not
assign any rights and liabilities under this Agreement (as a group with other
similar agreements with consultants) to a subsidiary or an affiliate or to a
successor to all or a substantial part of its business and assets without the
consent of Consultant. Subject to the foregoing, this Agreement will inure to
the benefit of and be binding upon each of the heirs, assigns and successors of
the respective parties.



12.
Severability: If any court or arbitrator shall determine that any provision of
this Agreement is invalid, illegal or unenforceable, such provision shall be
severed and the remaining provisions shall continue in full force and effect.



13.
Governing Law: This agreement shall be governed by and interpreted in accordance
with the laws of the State of New York applicable to agreements made and
services to be performed within such jurisdiction



14.
Arbitration: Any dispute or disagreement which may arise among the parties
hereto in connection with either the interpretation or the performance or
nonperformance hereof, shall be settled by arbitration under the Commercial
Arbitration Rules of the American Arbitration Association or such other
arbitration services as may be agreed upon by the parties. The place of
arbitration shall be New York, New York.  The prevailing party shall be entitled
to its reasonable attorneys fees.



15.
Counterparts: More than one counterpart of this Agreement may be executed by the
parties hereto, and each fully executed counterpart shall be deemed an original.



16.
Authority to Act. The Company hereby represents and warrants that this Agreement
has been approved by resolution of the Company's Board of Directors, a copy of
which is attached hereto and the President of the Company has been authorized to
execute this Agreement on behalf of the Company.

 
17.
Indemnification. Company will indemnify and hold Consultant and its employees
harmless from any and all claims arising from its activities as financial
consultant to Company, except in the event the actions or inactions of the
Consultant are deemed to involve gross negligence.  Such indemnification shall
include, but not be limited to, Consultant's attorneys’ fees.

 
Counterparts Facsimile Execution. For purposes of this Agreement, a document (or
signature page thereto) signed and transmitted by facsimile machine is to be
treated as an original document.  The signature of any party thereon, for
purposes hereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature on an original document.  At the request of any party, a facsimile or
telecopy document is to be re-executed in original form by the parties who
executed the facsimile or telecopy document.  No party may raise the use of a
facsimile machine as a defense to the enforcement of the Agreement or any
amendment or other document executed in compliance with this Section.
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
February 14, 2012
 

  AGREED AND ACCEPTED,               New Leaf Brands, Inc.            
Signature:  /s/ Eric Skae             Name: Eric Skae             Title:  
Chairman and Chief Executive Officer             AGREED AND ACCEPTED,          
    Fuselier and Co., Inc.             Signature: /s/ David Fuselier            
Name:   David Fuselier             Title:     CEO  

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Between Company and Consultant
Dated February 14, 2012


Issuance and delivery of shares:


At signing        25,000,000 shares
The Consultant performed its required due diligence on the Company prior to
execution of the contract and these shares will be issued and delivered to
Consultant as of the effective date of this Agreement for its review and
research on the Company as client.  These shares were earned as of the date of
the signing and are based on the Company’s lowest trading price during the prior
60 day period.
 
At 4/1/2012      3,000,000 shares
During the period April 1, 2012 through June 30, 2012 the Consultant shall
perform the following services for the Company:   intensive review of all
contracts relating to the Company’s operations including its filings with state
and federal authorities, detailed review of the Company’s organizational
structure, capital structure and shareholder communications.  Consultant shall
provide a review of its findings to management and provided a summary of action
items relating to these activities to the Company.


At 7/1/2012      3,000,000 shares
During the period July 1, 2012 through September 30, 2012 the Consultant shall
perform the following services for the Company:   in conjunction with broker
dealers, equity sources, and management review stockholder agreements, proxies,
transfer agent agreements, registration agreements and other agreements
regarding the ownership of Company.  Review class and number of securities held
and provide tactical and strategic consultancy on structures beneficial to the
Company.  Begin search for Chief Financial Officer, corporate counsel and VP of
Business Development.  Consultant will provide a review of its findings to
management and provided a summary of action items relating to these activities
to the Company.  One-third of these shares shall be deemed fully earned and paid
to Consultant at the end of each month.


At 10/1/2012   3,000,000 shares
During the period October 1, 2012 through December 31, 2012 the Consultant shall
perform the following services for the Company:    in conjunction with
management, conclude interim CFO search, present VP of Business Development
selection and review candidates for corporate and securities counsel.  Continue
search for acquisition targets and strategic alliances and debt and equity
sources.   Refine the strategic plan of the Company to mirror its product and
service offerings.  Begin information gathering for auditors and counsel
relating to fiscal year end Board meeting and fiscal year audit.  One-third of
these shares shall be deemed fully earned and paid to Consultant at the end of
each month.


Consultant shall provide a review of its findings to management and provide a
summary of action items relating to these activities to the Company.


 
6

--------------------------------------------------------------------------------

 
 
End of each Quarter starting 12/31/2012 3,000,000 shares
During the quarterly periods following December 31, 2012, the Consultant will be
assigned specified assignments by the CEO of Company within fifteen days before
the beginning of each quarterly period.  Such assignments will be provided in
writing, and the timing and execution of the assignments will be confirmed by
Consultant prior to the beginning of each quarter.  Consultant will provide a
review of its assignments to management and a summary of actions items relating
to these activities in a format satisfactory to Company.  In the absence of
specific assignments from the CEO, the Consultant will continue the assignments
previously provided by the CEO.  One-third of these shares shall be deemed fully
earned and paid for by Consultant at the end of each month.


Fuselier will provide and pay the compensation for the following personnel
during the term of the engagement:


Interim Chief Financial Officer, or comparable – responsible for day to day
reporting of accounting, cash flow and financial functions of the Company
including preparation of certain reports for the SEC and preliminary work papers
for the Company’s auditors.  This function will generate a quarterly analysis,
within 30 days after the close of the quarter, of the Company’s internal
financial functions and present current and projected financial cash and
infrastructure needs.


Vice President of Business Development - responsible for developing the
Company’s marketing efforts specific to its current product lines as well as
entities that may be synergistic to the Company’s current and/or future
operations.  A report will be generated quarterly relating to the historic and
projected efforts of the Company and provided to the CEO within 30 days after
the close of each quarter.


Director of Public Relations – responsible for the origination and direction of
corporate communications, including preparation of internal messaging and
external dissemination of its message and mission.  The Director of Public
Relations will report quarterly on efforts for the prior quarter and provide
projected communications and messaging needs of the Company within 30 days after
the close of each quarter.


Board Member  -  responsible for participating, together with the Company’s
Chairman, in the tooling of the Company’s strategic plan to ensure the Company’s
corporation policy is aligned with the Board’s approved motions.  To provide
external insight into the Company’s internal processes and to act as a sounding
board for the Company’s CEO.  This Board Member will be required to attend all
Board meetings as requested.
 
Personnel to be provided as negotiated.   The Company and the Consultant may
agree to revise the services provided herein.
 
 
 
7